DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/21/20 and 09/16/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “303” and “304” (see Line 1 of Page 35 of the disclosure) and “600” (see Line 18 of Page 36 of the disclosure).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to for the following:
At Line 2, change “at least constrain” to --constrain at least one or more of:-- and remove the term “constrain” from Lines 3 and 4 (two recitations in line 4), for the sake of grammatical accuracy and clarity.
At Line 7, the Abstract recites “the first one” wherein there is no antecedent basis for a first “one”; change “first one” to --first arc setup--.
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:  
At Line 27 of Page 35, change “is violated” to --are violated-- for the sake of grammatical accuracy and clarity;
At Line 5 of Page 36, change “is violated” to --are violated-- for the sake of grammatical accuracy and clarity; and,
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in reviewing the entire specification and in correcting all of any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
Claims 1-27 are objected to because of the following informalities: 
In Claim 1, change the comma to a semicolon at the end of each of Lines 6 and 8, and remove the space/indent between “constraints,” (at the end of Line 10) and “wherein the one or more predefined arc setup” (at Line 11), to combine the recitation of the constraints with step “S3)”. Further, amend Lines 14-15 to read as follows:
-- of patient table angles; and,
  
In Claim 2, at Lines 2-3, change the order of the phrases for the sake of grammatical accuracy and clarity, so that the Lines read as follows:
--wherein a minimum and a maximum are defined for each 
of the one or more predefined arc setup constraints.--;
In Claim 3, at Line 3, change “constraints is” to --constraints are-- for the sake of grammatical accuracy and clarity;
In Claim 5, at Line 1, change “the step” to --the step of-- for the sake of grammatical accuracy and clarity;
In Claim 7, at Line 3, change “constraints is” to --constraints are-- for the sake of grammatical accuracy and clarity;
In Claim 8, at Line 3, change “constraints is” to --constraints are-- for the sake of grammatical accuracy and clarity;
In Claim 12, at Line 10, change “is violated” to --are violated-- for the sake of grammatical accuracy and clarity;
In Claim 15, at Line 8, change “is violated” to --are violated-- for the sake of grammatical accuracy and clarity;
In Claim 20, at Lines 1-2, change “comprising the steps for the final arc setup;” to --comprising, for the final arc setup, the step of:-- and, at Line 5, change “a leave collimator” to --a multi-leaf collimator-- for the sake of grammatical accuracy and clarity;
In Claim 25, at Line 4, change “comprising:” to --comprising the steps of:-- and change the comma to a semicolon at the end of each of Lines 6 and 8. Remove the space/indent between “constraints,” (at the end of Line 10) and “wherein the one or more predefined arc setup” (at Line 11), to combine the recitation of the constraints with the comparison step. Further, amend Lines 14-15 to read as follows:
-- table angles; and,
  
In Claim 26, at Line 2, change “configured to perform” to --configured to control the medical system to perform--, and change the comma to a semicolon at the end of each of Lines 5, 7, and 11. Move the limitation of Lines 12-15 to follow “constraints, and” (at the end of Line 9), to combine the recitation of the constraints with the comparison step. [See also the 35 USC 112 rejections of Claim 26 below for further necessary revision.]
Claims 4, 6, 9-11, 13, 14, 16-19, 21-24, and 27 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-7, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a computer-implemented method of automatically and specifically choosing to remove or add patient table angles and/or passes based on violation(s) of minimums or maximums for a set of constraints, does not reasonably provide enablement for such a deliberate (i.e., non-random) choice without the comparison to minimum/maximum values.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a radiation arc therapy/treatment system and method, does not reasonably provide enablement for all possible medical devices for use in such a system/method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
[The examiner suggests adding Lines 3-4 of Claim 27 into Claim 26, with appropriate grammatic and antecedent corrections. See example claim structure as listed for Claim 26 in the Allowable Subject Matter section below.]



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, Lines 11-14 recite “the number of patient table angles per target volume”, “the number of passes”, “the sum of gantry span per metastasis over all arcs”, “the minimum table span”, and “the total number of patient table angles”, wherein there in insufficient antecedent basis for these elements in the claim. The examiner suggests changing each recitation of “the” to --a--.
Further with respect to Claim 1, Line 12 recites that one of the constraints to be selected from comprises the number of “passes”, wherein the term “passes” renders the claim indefinite insofar as it is not understood what is passing what. (e.g., is the gantry passing a volume or all volumes or the entire patient? Is the source or beam passing the table or patient? Or something else?)
With respect to Claim 3, Lines 2-4 recite that IF a comparison of the first packed arc setup with (a) predefined constraint(s) provides a result that “none of the constraints [are] violated” (emphasis added), then, in Lines 5-6, a patient table angle or “pass” is removed from the first arc setup “if this yields an arc setup with a decreased number of packed arc setup” (emphasis added) of Line 2, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitation of Line 5 is missing the term “packed” by mistake.
With respect to Claim 4, Lines 2-3 recite “the first arc setup”, rendering the claim indefinite insofar as it is unclear if the phrase is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of the parent claims, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitation of Claim 4 is missing the term “packed” by mistake.
With respect to Claim 5, Lines 1-2 recite “the first arc setup” (twice), rendering the claim indefinite insofar as it is unclear if the phrase is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of the parent claims, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitations of Claim 5 are missing the term “packed” by mistake.
With respect to Claim 7, Lines 2-4 recite that IF a comparison of the first packed arc setup with (a) predefined constraint(s) provides a result that “none of the constraints [are] violated” (emphasis added), then, in Lines 5-6, a patient table angle or “pass” is added to the first arc setup “if this yields an arc setup with a decreased number of packed arc setup” (emphasis added) of Line 2, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitation of Line 5 is missing the term “packed” by mistake.
With respect to Claim 8, Lines 2-4 recite that IF a comparison of the first packed arc setup with (a) predefined constraint(s) provides a result that “none of the constraints [are] violated” (emphasis added), then, in Lines 5-8, a patient table angle or “pass” is removed from the first arc setup “if this yields an arc setup with a decreased number of violated constraints” (emphasis added), and/or a patient table angle or “pass” is added to the first arc setup “if this yields an arc setup with a decreased number of violated constraints” (emphasis added),rendering the claim indefinite insofar as it is not understood how a number of violated constraints can be “decreased” from “none”. It is also unclear if the “first arc setup”, of each of Lines 5, 7, 12, 14, 16, 17-18, and 20, are meant to refer to the same setup as the “first packed arc setup” (emphasis added) of Line 2, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitations of Lines 5-20 are each missing the term “packed” by mistake.
With respect to Claim 9, Lines 2-3 recite “the first arc setup”, rendering the claim indefinite insofar as it is unclear if the phrase is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of the parent claims, although the examiner 
Further with respect to Claim 9, Lines 4-6 recite that an addition is carried out in a manner “such that the number of target volumes packed to an arc and/or total field size are locally increased”, rendering the claim indefinite insofar as it is unclear what limiting meaning is intended to be encompassed by the term “locally”.
With respect to Claim 10, it is unclear which type of arc setup, e.g., the first packed arc setup, a comparison setup, or a newly formed setup, is meant to be referred to by the phrase “of the arc setup” in Line 3.
With respect to Claim 11, Lines 5-7 recite “the predefined arc setup constraint about the number of times the gantry moves along one arc per patient table angle”, wherein there is insufficient antecedent basis for such a constraint in the claim.
With respect to Claim 12, Lines 2-10 recite that IF a comparison of the first packed arc setup with (a) predefined constraint(s) provides a result that “none of the constraints of…[are] violated” (emphasis added), then, in Lines 11-12, a patient table angle or “pass” is removed from the first arc setup “if this yields an arc setup with a decreased number of violated constraints” (emphasis added), rendering the claim indefinite insofar as it is not understood how a number of violated constraints can be “decreased” from “none”. It is also unclear if the “first arc setup” of Line 11 is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of Line 2, although the examiner has assumed, for the sake of examination and from the 
With respect to Claim 13, Lines 2-3 recite “the first arc setup”, rendering the claim indefinite insofar as it is unclear if the phrase is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of the parent claims, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitation of Claim 13 is missing the term “packed” by mistake.
With respect to Claim 14, Lines 2-3 recite “the first arc setup” (twice), rendering the claim indefinite insofar as it is unclear if the phrase is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of the parent claims, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitations of Claim 14 are missing the term “packed” by mistake.
With respect to Claim 15, Lines 2-7 recite that IF a comparison of the first packed arc setup with (a) predefined constraint(s) provides a result that “none of the constraints of…[are] violated” (emphasis added), then, in Lines 8-9, a patient table angle or “pass” is added to the first arc setup “if this yields an arc setup with a decreased number of violated constraints” (emphasis added), rendering the claim indefinite insofar as it is not understood how a number of violated constraints can be “decreased” from “none”. It is also unclear if the “first arc setup” of Line 11 is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of Line 2, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this 
With respect to Claim 16, Lines 2-3 recite “the first arc setup”, rendering the claim indefinite insofar as it is unclear if the phrase is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of the parent claims, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitation of Claim 16 is missing the term “packed” by mistake.
Further with respect to Claim 16, Lines 4-6 recite that an addition is carried out in a manner “such that the number of target volumes packed to an arc and/or total field size are locally increased”, rendering the claim indefinite insofar as it is unclear what limiting meaning is intended to be encompassed by the term “locally”.
With respect to Claim 17, Line 2 recites “of the arc setup”, rendering the claim indefinite insofar as it is unclear which arc setup(s) mentioned in the preceding Lines is/are being referred to.
With respect to Claim 23, Line 4 recites “the first arc setup”, rendering the claim indefinite insofar as it is unclear if the phrase is meant to refer to the same setup as the “first packed arc setup” (emphasis added) of the parent claims, although the examiner has assumed, for the sake of examination and from the remainder of the disclosure, that this is the same setup, and that the recitation of Claim 23 is missing the term “packed” by mistake.
With respect to Claim 25, Lines 11-14 recite “the number of patient table angles per target volume”, “the number of passes”, “the sum of gantry span per metastasis 
Further with respect to Claim 25, Line 12 recites that one of the constraints to be selected from comprises the number of “passes”, wherein the term “passes” renders the claim indefinite insofar as it is not understood what is passing what. (e.g., is the gantry passing a volume or all volumes or the entire patient? Is the source or beam passing the table or patient? Or something else?)
With respect to Claim 26, Line 6 recites “the brain metastases” rendering the claim indefinite insofar as there is insufficient antecedent basis for this limitation in the claim.
Further with respect to Claim 26, Lines 12-15 recite “the number of patient table angles per target volume”, “the number of passes”, “the sum of gantry span per metastasis over all arcs”, “the minimum table span”, and “the total number of patient table angles”, wherein there in insufficient antecedent basis for these elements in the claim. The examiner suggests changing each recitation of “the” to --a--.
Further with respect to Claim 26, Line 13 recites that one of the constraints to be selected from comprises the number of “passes”, wherein the term “passes” renders the claim indefinite insofar as it is not understood what is passing what. (e.g., is the gantry passing a volume or all volumes or the entire patient? Is the source or beam passing the table or patient? Or something else?)

Claims 2, 6, 18-22, 24, and 27 are rejected by virtue of their dependency.
Allowable Subject Matter
Claims 1, 2, 8, and 11-27 would be allowable if rewritten or amended to overcome the claim objections and the 35 USC 112 rejections set forth in the above Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a computer-implemented medical method for radiation treatment (RT) planning for treating multiple brain metastases of a patient, the method comprising the following steps: S1) acquiring a first arc setup comprising a plurality of arcs, each arc being defined by a combination of a patient table angle, a gantry start angle and a gantry stop angle; S2) distributing a plurality of target volumes, which describe the brain metastases, to the arcs of the first arc setup thereby providing a packed first arc setup; S3) comparing said first packed arc setup with one or more predefined arc setup constraints; and, S4) automatically suggesting at least a second arc setup based on a result of the comparison.
However, the prior art of record fails to teach or fairly suggest the method wherein the one or more predefined arc setup constraints are selected from: the number of patient table angles per target volume, the number of passes, the sum of gantry span 
With respect to Claim 25, the prior art of record teaches many of the elements of the claimed invention, including a program logic stored in a memory device of a computer that, when running on the computer or when loaded onto the computer, causes the computer to perform a method, comprising the steps of: acquiring a first arc setup comprising a plurality of arcs, each arc being defined by a combination of a patient table angle, a gantry start angle and a gantry stop angle; distributing a plurality of target volumes, which describe a brain metastases, to the arcs of the first arc setup thereby providing a packed first arc setup; comparing said first packed arc setup with one or more predefined arc setup constraints; and, automatically suggesting at least a second arc setup based on a result of the comparison.
However, the prior art of record fails to teach or fairly suggest the method wherein the one or more predefined arc setup constraints are selected from: the number of patient table angles per target volume, the number of passes, the sum of gantry span per metastasis over all arcs, the minimum table span, and the total number of patient table angles, in the manner as required by Claim 25.
With respect to Claim 26, (if amended in accordance with examiner suggestions for 35 USC 112, first and second paragraph, rejections above) the prior art of record teaches many of the elements of the claimed invention, including a medical system, wherein the medical system includes: a) a medical device comprising a radiation treatment apparatus having a radiation treatment beam source coupled to a rotational gantry, a patient support table, and at least one computer; and, b) at least one 
However, the prior art of record fails to teach or fairly suggest the system wherein the one or more predefined arc setup constraints are selected from: the number of patient table angles per target volume, the number of passes, the sum of gantry span per metastasis over all arcs, the minimum table span, and the total number of patient table angles, in the manner as required by Claim 26.
Claims 2, 8, 11-24, and 27 would be allowable by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publications to: Maurer, Jr., et al. (US 2011/0211665 A1), and Peltola, et al. (US 2018/0085596 A1) and International Publication to Maurer, Jr., et al. (WO 2012/0999747 A2) teach basics of radiation treatment planning and delivery, using arc setups with dose and beam energy constraints; and European Patent Application Publication to Traneus, et al. (EP 3,549,636 A1) teaches a system and method of radiation treatment planning and delivery wherein arcs are defined by gantry, table, and collimator angles, and wherein an arc setup is iteratively created by adding a most impactful variation or removing a least impactful variation, including through random or combination methods, and wherein constraints can include a number of beams applied to a patient VOI, but without constraints including one or more of patient table angles per target volume, a number of passes, a sum of gantry span per metastasis (VOI) over all arcs, a minimum table span, and a total number of patient table angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/21/2022